        Case 3:20-cv-08222-GMS Document 33 Filed 09/14/20 Page 1 of 2




 1   Roopali H. Desai (024295)
     D. Andrew Gaona (028414)
 2   Kristen Yost (034052)
     COPPERSMITH BROCKELMAN PLC
 3   2800 North Central Avenue, Suite 1900
     Phoenix, Arizona 85004
 4   T: (602) 381-5478
 5   rdesai@cblawyers.com
     agaona@cblawyers.com
 6   kyost@cblawyers.com

 7   Marty Harper (003416)
     ASU LAW GROUP
 8   111 East Taylor Street, Suite 120
     MC8520
 9   Phoenix, Arizona 85004
     T: (602) 738-8007
10   Marty.Harper@asulawgroup.org
11   Attorneys for Defendant Arizona Secretary of State
12
13                                    UNITED STATES DISTRICT COURT

14                                          DISTRICT OF ARIZONA

15   Darlene Yazzie; Caroline Begay; Leslie                 )   No. CV-20-08222-PCT-GMS
     Begay; Irene Roy; Donna Williams; and                  )
16   Alfred McRoye,                                         )
                                                                DEFENDANT SECRETARY OF
17                          Plaintiffs,                     )   STATE’S NOTICE REGARDING
                                                            )   ORAL ARGUMENT AND HEARING
18   v.                                                     )
19                                                          )
     Katie Hobbs, in her official capacity as               )
20   Arizona Secretary of State,
                                                            )
                            Defendant.                      )
21
                                                            )
22
23                   In response to the Court’s request for the parties’ position regarding the manner of
24   appearing before the Court, Defendant Secretary of State Katie Hobbs informs the Court
25   as follows. For the oral argument that is set for September 15, 2020 at 10:00 am, the
26   Secretary prefers a telephonic or video hearing. For the hearing that is set for
27   September 22, 2020, the Secretary prefers a video or in-person hearing, but ultimately
28   defers to the Court regarding the manner of the hearing. If, as the Secretary urges, the

     {00513976.1 }
        Case 3:20-cv-08222-GMS Document 33 Filed 09/14/20 Page 2 of 2




 1   Court denies the proposed intervenors’ motions to intervene, the Secretary believes a half
 2   or full day will be sufficient. If one or both of the proposed intervenors are permitted to
 3   enter this case, a longer hearing will be necessary, but the Secretary cannot estimate the
 4   length of the hearing without knowing more about the proposed intervenors’ intentions
 5   regarding legal argument and evidence.
 6                   Respectfully submitted this 14th day of September, 2020.
 7                                                    COPPERSMITH BROCKELMAN PLC
 8
                                                      By s/ Roopali H. Desai
 9                                                          Roopali H. Desai
                                                            D. Andrew Gaona
10                                                          Kristen Yost

11                                                    ASU LAW GROUP
                                                           Marty Harper
12
                                                      Attorneys for Defendant Arizona Secretary of
13                                                    State Katie Hobbs
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {00513976.1 }                                      -2-
